Citation Nr: 1627133	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  09-00 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for nerve damage in the left leg and loss of strength in the legs as secondary to DDD of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to May 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board previously combined the claims of service connection for nerve damage in the left leg and loss of strength in the legs.   

In May 2010, the Veteran testified at a hearing before the Board; the transcript of the hearing is associated with the electronic (i.e. paperless) file. 

The matters were previously before the Board in February 2011, December 2013, and August 2014 and remanded for further development and adjudication.  The claims have been returned to the Board and are ready for appellate disposition.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  DDD of the lumbar spine is due to the Veteran's period of active military service.

2.  Nerve damage in the left leg and loss of strength in the legs is caused by DDD of the lumbar spine.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for DDD of the lumbar spine have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for nerve damage in the left leg and loss of strength in the legs as secondary to DDD of the lumbar spine have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for DDD of the lumbar spine and nerve damage in the left leg and loss of strength in the legs as secondary to the DDD of the lumbar spine, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's electronic record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

For some 'chronic diseases,' such as arthritis, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Regulations also provide that service connection is warranted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310  (2015).  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439   (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Veteran is claiming entitlement to service connection for DDD of the lumbar spine and nerve damage in the left leg and loss of strength in the legs.  Specifically, he contends the lumbar spine condition is the result of falling and banging his back on a spigot faucet handle, bending to put his boots on, and performing a water rescue mission in stormy, high seas.  He claims his leg condition is the result of his DDD of the lumbar spine.   

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claims shall be granted. 38 C.F.R. § 3.102. 

The Veteran was in the United States Coast Guard.  Service personnel records confirm he was awarded the Coast Guard Commendation Medal for engaging in "the perilous rescue of survivors from a capsized boat" in May 1964.  The commendation citation reveals the Veteran assisted two survivors located in the water "despite being slammed against the rocks and buffeted by heavy surf."  The citation further notes the Veteran was taken to the hospital for treatment.  The rescue mission was also reported in The Daily News for Newburyport, Massachusetts, the day following the mission.  The article noted the Veteran leapt into the water to help the capsized boat but was "smashed and bruised by the sea."  The article confirms the Veteran was treated at the hospital.  

The Veteran's service treatment records show he treated for back pain and contusion in October 1959, following a motor vehicle accident.  He also treated for complaints of back pain in September 1974 and October 1974.  The October 1974 entry shows the onset of low back pain following bending forward.  The provider noted the Veteran had dextroscoliosis.  Chronic lumbosacral pain was thought to be due to the scoliosis or a herniated intervertebral disc, which was subsiding.  The Board would note that scoliosis prior to enrollment in military service or currently, was ruled out by the April 2014 VA examiner and thus, will not be discussed further.  

A July 1975 entry reveals the Veteran reported a lump in his back.  The provider noted the Veteran had a history of trauma to the same area.  At this juncture, the Board notes the Veteran indicated he was at one time referred to his civilian primary care physician for treatment of his low back.  Private medical records dated in July 1974 and September 1974 contain treatment for back pain and a bothersome left sacroiliac joint.  

Through statements and testimony, the Veteran has reported continuous back and leg pain and weakness since his discharge from service.  In a statement received in March 2011, the Veteran's wife indicated that she had been married to the Veteran for 47 years and watched him go from a heathy and active man, to one that needed to hire help for things that he was able to previously do himself, like mow the lawn.  She further stated that he had trouble bending and standing for any length of time as it made his back hurt.  She further indicated that his left leg would not hold him up without buckling.  

Post-service, a January 1984 x-ray revealed narrowing of L1 disc space with associated minimal degenerative arthritic change.  A June 1986 x-ray showed minimal localized degenerative arthritis.  In February 1999, he had a herniated nucleus pulposus of L3-4 and left lower extremity radiculopathy.  A magnetic resonance imaging (MRI) dated in February 2001 showed disc herniation, foraminal stenosis, and DDD of the lumbar spine.  Records dated in 2001 contain complaints of low back pain, left lower extremity weakness, and lumbar radiculopathy.  He underwent a left laminectomy and discectomy for lateral disc herniation at L4-5 in March 2001.  He had a history of compression fracture with lumbar radiculopathy in September 2005.  A June 2011 electromyography showed mild neuropathic findings present in L4-5 distribution in the left lower extremity.  

The Veteran's description of his injuries to his low back is consistent with the circumstances of his service.  Clearly, as delineated above, the Veteran has continuously sought treatment for his back and legs since his discharge from service.      


The Board is cognizant of the March 2011, April 2014, and November 2014 VA examiners opinions that DDD of the lumbar spine was caused by the aging process and not related to the muscle strain documented in service.  However, the November 2014 examiner opined it was at least as likely as not that the Veteran's currently diagnosed lumbar spine disorders were the result of continuous symptomatology since service.  The Board finds that this VA opinion has probative value in light of the cumulative evidence of record, to include his confirmed injuries and duties in service, and in light of the continuous complaints pertaining to the Veteran's back since his discharge.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board). 

As service connection has been granted in the instant matter for DDD of the lumbar spine, it follows based on the evidence of record that secondary service connection is warranted for nerve damage in the left leg and loss of strength in the legs.  38 C.F.R. § 3.310.  Notably, the March 2011 VA examiner opined the Veteran's disc syndrome in 2001 was the main cause of his continuing left lower extremity weakness and symptoms.  The November 2014 VA examiner opined it was at least as likely as not that the Veteran' nerve damage of the left leg and loss of strength was caused or aggravated by DDD of the lumbar spine and subsequent surgical treatment. 

Resolving any doubt in the Veteran's favor, service connection for DDD of the lumbar spine and nerve damage in the left leg and loss of strength in the legs is warranted.  38 C.F.R. § 3.102.


ORDER

Service connection for DDD of the lumbar spine is granted.

Service connection for nerve damage in the left leg and loss of strength in the legs as secondary to DDD of the lumbar spine is granted. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


